Citation Nr: 1618642	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-42 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to February 16, 2016 and in excess of 10 percent thereafter for degenerative arthritis of the right ankle.

2.  Entitlement to an initial compensable evaluation prior to February 16, 2016 and in excess of 10 percent thereafter for degenerative arthritis of the left shoulder. 

3.  Entitlement to an initial compensable evaluation prior to February 16, 2016 and in excess of 10 percent thereafter for degenerative arthritis of the thoracolumbar spine.

4.  Entitlement to an initial compensable evaluation for right foot calcaneal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to September 1986 and from March 1989 to July 2009.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the RO.  The Veteran submitted a notice of disagreement (NOD) on December 2009.  A statement of the case (SOC) was provided on August 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in October 2010.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case must take into consideration the existence of those electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

In an October 2010 substantive appeal, the Veteran indicated that he wanted to appear at a Board hearing via live videoconference at the local Regional Office.  An entry in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran was scheduled for a Board hearing in August 2015; however, the Veteran failed to appear.  Upon review, the Veteran's claims file is absent for any letters notifying the Veteran of the scheduling of the August 2015 hearing.  There is also no correspondence from the Veteran indicating if he knew about such hearing or if he withdrew his request.

Accordingly, the Veteran should be afforded an additional opportunity to appear before his requested hearing.  A remand is therefore necessary to afford the appellant such a hearing.  38 C.F.R. § 20.707 (2014).  In doing so, the RO must document its attempts to notify the Veteran of such hearing, to include ensuring that the correct mailing address is used.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via live videoconference at the RO.  The RO and his representative should provide the Veteran and his representative with written notice, at their latest address of record, which informs them of time, place, and date of the scheduled hearing.  A copy of such notice letter should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




